DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
the claim recites “a target structure” in line 1 and line 3.   Please amend the line 3 to recite “the target structure”, for correct antecedent basis.  
The claim recites “a molecular construct” in line 3.  However, antecedent basis for the term appears in parent claim 1.  Please amend the claim to recite “the”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because one cannot claim a new use per se, because a use is not among the categories of patentable inventions specified in 35 U.S.C. § 101. See In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961), MPEP 2173.05(q).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “said photochromic molecule can be reversibly changed from a first colored isomeric form (C) to a second colorless isomeric form (CL)” and “said first colored form (C) can be isomerized to said second colorless isomeric form (CL) upon absorption of two photons by said two-photon absorbing probe (2PAP)”.  
Regarding claim 4, the claim recites “said photochromic molecule can be isomerized to said first colored isomeric form (C) by thermal isomerization”.
The phrase “can be” is indefinite, because it is susceptible to more than one plausible construction.  It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.
Regarding claim 6, the claim recites the broad recitation “wherein said isomerization rate from said second, fluorescent configuration (2PAP-CL) to said first, non-fluorescent configuration (2PAP-C) is at least 2 times faster”, and the claim also recites “preferably at least 10 times faster, more preferably at least 50 times faster than the isomerization rate from said first, non-fluorescent configuration (2PAP-C) to said second, fluorescent configuration (2PAP-CL)” which is the narrower statement of the range/limitation.
Regarding claim 7, the claim recites the broad recitation “wherein said two-photon absorbing probe (2PAP) absorbs light of wavelengths of at least 700 nm”, and the claim also recites “preferably at wavelengths in the range of from 700 nm to 900 nm” which is the narrower statement of the range/limitation.
Regarding claim 8, the claim recites the broad recitation “wherein said two-photon absorbing probe (2PAP) has a fluorescence quantum yield of at least 10%”, and the claim also recites “preferably at least 30%, more preferably at least 50%” which is the narrower statement of the range/limitation.
Regarding claim 10, the claim recites the broad recitation “wherein said photochromic molecule has a thermal half-life (t1/2) of less than 20 seconds”, and the claim also recites “preferably less than 10 seconds, more preferably less than 1 second, at room temperature” which is the narrower statement of the range/limitation.
Regarding claim 11, the claim recites the broad recitation “wherein said photochromic molecule absorbs light within the wavelength region of from 350 to 800 nm”, and the claim also recites “preferably from 450 to 700 nm” which is the narrower statement of the range/limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 15, the claim recites “Use of a molecular construct according to claim 1 for imaging a target structure in a multiphoton microscope.”  However, the claim does not recite active positive steps delimiting how this use is actually practiced. See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). MPEP 2173.05(q).  A process without setting forth any steps involved in the process is indefinite under 35 U.S.C. 112(b).
Claims 2-15 are further rejected based on their dependency on claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites “a two-photon absorbing probe (2PAP) linked to a photochromic molecule, wherein said photochromic molecule can be reversibly changed from a first colored isomeric form (C) to a second colorless isomeric form (CL), wherein said first colored form (C) can be isomerized to said second colorless isomeric form (CL) upon absorption of two photons by said two-photon absorbing probe (2PAP), wherein the absorption spectrum of said first colored isomeric form (C) overlaps the emission spectrum of said two-photon absorbing probe (2PAP), and wherein the absorption spectrum of said second colorless isomeric form (CL) does not overlap said emission spectrum of said two-photon absorbing probe (2PAP).” 
However, the specification doesn't provide for all two-photon absorbing probes and  photochromic molecules that would be capable of performing the claimed function.  
Claim 1 recites a genus of two-photon absorbing probe and photochromic molecule, while the specification does not contemplate the generic device because there is not a disclosure of a representative number of species. See LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). MPEP 2163 II. A. 3. (a) ii).  The specification merely discloses three photochromic molecule, in Fig. 3, and one example of a two-photon absorbing probe (2PAP) linked to a photochromic molecule, in Fig. 4.
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  In this case, the properties of the molecules widely vary, and the chemical reactions can be unpredictable.  Therefore, a person skilled in the art would not understand the inventions as broadly claimed.
Claims 2-15 are further rejected based on their dependency on claim 1.
In light of the indefinites and lack of written description, the claims are interpreted as best understood by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benitez-Martin, Carlos, et al. "Toward two-photon absorbing dyes with unusually potentiated nonlinear fluorescence response." Journal of the American Chemical Society 142.35 (2020): 14854-14858, hereinafter “Benitez”.
Regarding claim 1, Benitez discloses a molecular construct for multiphoton fluorescence microscopy imaging (abstract, Fig. 1, ref 2PA dye), wherein said molecular construct has a first, non-fluorescent configuration (2PAP-C) (ref FL-DTEc) and a second, fluorescent configuration (2PAP-CL) (ref FL-DTEo), wherein said molecular construct comprises
a two-photon absorbing probe (2PAP) (ref FL-m) linked to
a photochromic molecule (ref DTE-m), wherein said photochromic molecule can be reversibly changed from a first colored isomeric form (C) to a second colorless isomeric form (CL) (page 14855, col. 1, first paragraph, colored closed form DTEc, colorless open form DTEo),
wherein said first colored form (C) can be isomerized to said second colorless isomeric form (CL) upon absorption of two photons by said two-photon absorbing probe (2PAP) (page 14855, col. 1, first paragraph),
wherein the absorption spectrum of said first colored isomeric form (C) overlaps the emission spectrum of said two-photon absorbing probe (2PAP) (page 14855, col. 1, last paragraph), and wherein the absorption spectrum of said second colorless isomeric form (CL) does not overlap said emission spectrum of said two-photon absorbing probe (2PAP) (page 14855, col. 2, first paragraph).
Regarding claim 2, Benitez discloses wherein said two-photon absorbing probe (2PAP) is linked to said photochromic molecule such that the FRET efficiency of said molecular construct is at least 90% (page 14855, col. 1, last paragraph).
Regarding claim 3, Benitez discloses wherein said first, non-fluorescent configuration (2PAP-C) is the thermodynamically stable form of said molecular construct (inherent, as the non-fluorescent configuration is excited to the fluorescent).
Regarding claim 7, Benitez discloses wherein said two-photon absorbing probe (2PAP) absorbs light of wavelengths of at least 700 nm, preferably at wavelengths in the range of from 700 nm to 900 nm (page 14855, col. 1, paragraph 2, “770 nm”).
Regarding claim 8, Benitez discloses wherein said two-photon absorbing probe (2PAP) has a fluorescence quantum yield of at least 10%, preferably at least 30%, more preferably at least 50% (page 14855, table 1, 0.36=36%).
Regarding claim 9, Benitez discloses wherein the absorption spectrum of said first colored isomeric form (C) and the emission spectrum of said two-photon absorbing probe (2PAP) have a spectral overlap integral of at least 1×10^13 nm4 M−1 cm−1 (page 14855, last paragraph, the closed form a significant spectral overlap (J = 1.54 × 10^15 nm4 M−1 cm−1 )).
Regarding claim 11, Benitez discloses wherein said photochromic molecule absorbs light within the wavelength region of from 350 to 800 nm, preferably from 450 to 700 nm (Table 1, and Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Benitez as applied to claim 1 above, and further in view of Yamaguchi, Tetsuo, Yoichi Kobayashi, and Jiro Abe. "Fast negative photochromism of 1, 1′-binaphthyl-bridged phenoxyl–imidazolyl radical complex." Journal of the American Chemical Society 138.3 (2016): 906-913, hereinafter “Yamaguchi”.
Regarding claim 4, Benitez is silent regarding wherein said second colorless isomeric form (CL) of said photochromic molecule can be isomerized to said first colored isomeric form (C) by thermal isomerization.
However, Yamaguchi teaches Photochromism (abstract) including wherein said second colorless isomeric form (CL) of said photochromic molecule can be isomerized to said first colored isomeric form (C) by thermal isomerization (pages 906, col. 2, paragraph 2 - page 907, col. 1, and Scheme 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Benitez with the teaching of Yamaguchi by including wherein said second colorless isomeric form (CL) of said photochromic molecule can be isomerized to said first colored isomeric form (C) by thermal isomerization as isomerization from colorless to colored form are well-known in the art, and would be used so that visible light can cause the color change of the material.
Regarding claim 5, Benitez is silent regarding wherein the isomerization rate from said second, fluorescent configuration (2PAP-CL) to said first, non-fluorescent configuration (2PAP-C) is faster than the isomerization rate from said first, non-fluorescent configuration (2PAP-C) to said second, fluorescent configuration (2PAP-CL).
However, Yamaguchi teaches Photochromism (abstract) including wherein the isomerization rate from said second, fluorescent configuration (2PAP-CL) to said first, non-fluorescent configuration (2PAP-C) is faster than the isomerization rate from said first, non-fluorescent configuration (2PAP-C) to said second, fluorescent configuration (2PAP-CL) (page 910, col. 1, paragraphs 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Benitez with the teaching of Yamaguchi by including wherein the isomerization rate from said second, fluorescent configuration (2PAP-CL) to said first, non-fluorescent configuration (2PAP-C) is faster than the isomerization rate from said first, non-fluorescent configuration (2PAP-C) to said second, fluorescent configuration (2PAP-CL) in order to have rapid switching.
Regarding claim 6, Benitez is silent regarding wherein said isomerization rate from said second, fluorescent configuration (2PAP-CL) to said first, non-fluorescent configuration (2PAP-C) is at least 2 times faster, preferably at least 10 times faster, more preferably at least 50 times faster than the isomerization rate from said first, non-fluorescent configuration (2PAP-C) to said second, fluorescent configuration (2PAP-CL).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein said isomerization rate from said second, fluorescent configuration (2PAP-CL) to said first, non-fluorescent configuration (2PAP-C) is at least 2 times faster, preferably at least 10 times faster, more preferably at least 50 times faster than the isomerization rate from said first, non-fluorescent configuration (2PAP-C) to said second, fluorescent configuration (2PAP-CL) as it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here, one would choose the claimed speeds to have rapid switching, allowing higher resolution measurement.
Regarding claim 10, Benitez is silent wherein said photochromic molecule has a thermal half-life (t1/2) of less than 20 seconds, preferably less than 10 seconds, more preferably less than 1 second, at room temperature.
However, Yamaguchi teaches Photochromism (abstract) including wherein said photochromic molecule has a thermal half-life (t1/2) of less than 20 seconds, preferably less than 10 seconds, more preferably less than 1 second, at room temperature (page 907, col. 2, paragraphs 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Benitez with the teaching of Yamaguchi by including wherein said photochromic molecule has a thermal half-life (t1/2) of less than 20 seconds, preferably less than 10 seconds, more preferably less than 1 second, at room temperature in order to have rapid switching.
Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Ming-Qiang, et al. "Reversible two-photon photoswitching and two-photon imaging of immunofunctionalized nanoparticles targeted to cancer cells." Journal of the American Chemical Society 133.2 (2011): 365-372, hereinafter “Zhu”, and further in view of Benitez as applied to claim 1 above.
Regarding claim 12, Zhu teaches a method for analyzing (abstract) a target structure (page 366, Imaging, SK-BR-3 cells) in a sample in a multiphoton microscope (page 366, Imaging, microscope) comprising the steps of:
a) incubating a molecular construct (page 367, scheme 1, nanoparticles comprising SP conjugated with anti-Her2 antibody, page 365, Imaging) with a target structure (page 366, Imaging, SK-BR-3 cells) to provide a fluorescently labeled target structure (antibody-nanoparticle conjugate, page 366, bioconjugation),
b) irradiating said fluorescently labeled target structure with light in a wavelength range that enables two-photon absorption by said molecular construct such that a fluorescent signal is generated (page 371, Fig. 6), and
c) detecting and/or measuring said fluorescent signal (page 371, Fig. 6).
Zhu does not teach a molecular construct according to claim 1.
However, Benitez teaches a molecular construct according to claim 1 (see above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhu with the teaching of  Benitez by including a molecular construct according to claim 1 in order to provide  an alternative molecular construct when incubating with a target structure.
Regarding claim 13, Zhu teaches wherein said labeled target structure is irradiated with light having a wavelength of at least 700 nm (page 366, Imaging, “720-950 nm”) .
Regarding claim 14, Zhu teaches an antibody tagged with the molecular construct (page 366, bioconjugation) but is silent regarding the molecular construct according to claim 1.
However, Benitez teaches a molecular construct according to claim 1 (see above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Zhu with the teaching of  Benitez by including a molecular construct according to claim 1 in order to provide  an alternative molecular construct when incubating with a target structure.
Regarding claim 15, Zhu teaches use of a molecular construct (page 366, bioconjugation) for imaging a target structure in a multiphoton microscope (page 366, imaging) but is silent regarding the molecular construct according to claim 1.
However, Benitez teaches a molecular construct according to claim 1 (see above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Zhu with the teaching of Benitez by including a molecular construct according to claim 1 in order to provide an alternative molecular construct when incubating with a target structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877